           Case 3:17-cr-00609-VC Document 80 Filed 01/08/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 USA,                                                Case No. 17-cr-00609-VC-1
                Plaintiff,
                                                     ORDER REQUIRING DEFENDANT'S
         v.                                          APPEARANCE
 JOSE INEZ GARCIA-ZARATE,
                Defendant.



        The defendant is ordered to appear at 9:30 a.m. tomorrow for a colloquy with the Court

regarding his understanding of the nature of the charges against him and his ability to assist in

his defense. This colloquy will take place under seal and outside the presence of government

counsel. If, following this colloquy, the Court remains concerned about the defendant’s present

ability to stand trial, he will be subject to examination by a mental health professional at the

Santa Rita Jail on Friday, January 10, 2020.
        IT IS SO ORDERED.


Dated: January 8, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
